738 N.W.2d 761 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Frank Leonard BUTZ, Defendant-Appellant.
Docket No. 133704. COA No. 275792.
Supreme Court of Michigan.
September 26, 2007.
On order of the Court, the application for leave to appeal the March 20, 2007 *762 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the order of the Court of Appeals and we REMAND this case to the Court of Appeals for reconsideration of the defendant's delayed application for leave to appeal under the standard applicable to such appeals. The Court of Appeals erred in denying the defendant's application for failure to persuade the Court of the need for immediate appellate review because this appeal was not interlocutory. Within 28 days of the date of this order, the Court of Appeals shall reconsider the defendant's delayed application under the appropriate standard and decide whether it should be granted.
We do not retain jurisdiction.